 In the Matter of R. C.MAHONCOMPANYandLOCAL1279,STEELWORKERS ORGANIZING _ COMMITTEECase No. R-497SUPPLEMENTAL DECISIONANDORDEROctober 20, 1938On February 12, 1938, the National, Labor: Relations Board,-hereincalled the Board, issued a Decision and Direction of Election in the-above-entitled case.,The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among the employees of R. C. MahonCompany, Detroit, Michigan, herein called the Company, who wereon the pay roll of the Company for the week ending November 9,1937, or who would have been on such pay roll except for some causesuch as illness or injury, excluding bridgemen, clerks and office help,draftsmen, watchmen, and supervisory employees, and also excludingthose employees who had since quit or been dischargedfor cause,to determine whether they desired to be represented by Steel Work-ers Organizing Committee, Local No. 1279, herein .called Local 1279,InternationalAssociation of Bridge, Structural, and OrnamentalIronWorkers, Local No. 508, herein called Local 508, for the-purposes of collective bargaining, or by neither.On February 18, 1938, the Company filed with the Board its Ex-ceptions to the Decision and Direction of Election.On February 24,1938, the Board issued its order overruling the Exceptions.Pursuant to the Direction, an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Seventh Region (Detroit, Michigan), on February 25, 1938.Full opportunity was accorded to all of the parties to this investi-gation to participate in the conduct of the secret ballot and to makechallenges.On February 26, 1938, the said Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations Board15N L. R.B. 257.9 N. L. R. B., No 38.430 ,DECISIONS,AND :ORDERS431IRules and liegulations-Series 1, as amended, issued and duly servedupon the parties his Intermediate Report on the ballot.On February 26, 1938, the, date of the issuance of the Intermediate-Report, Local 508 filed with the Board Exceptions to the Board'sDecision and Direction of Election.The Exceptions object to theinclusionwithin the bargaining unit of the steel fabricators em-ployed by the Company; request that the election of February 25,1938, be set aside; and pray that an election be conducted amongthe said steel fabricators as a single bargaining unit, excluding allother classes of workers employed by the Company.At the hearingLocal 508 appeared by a representative, was permitted to intervene,to participate in the hearing, and to introduce evidence relating tothe appropriate unit and the employees to be included therein.Atthat time Local 508 -introduced no- evidence tending to show that thesaid steel fabricators constituted a separate and distinct unit, nor-didLocal :)08 make any objection to the unit which Local 1279,claimed to be appropriate. In view of these facts, the said Excep-tions to the Decision and Direction are hereby overruled.In his Intermediate Report, the Regional Director made the fol-lowing findings with respect to the results of the election:Total number elegihle to Vote------------------------------ 489Total number of ballots cast-------------------------------- 397Total. number of, ballots cast for International Associationof Bridge, Structural, and Ornamental Iron Workers, LocalNo 508 -- --------------------- ---------------------------7Total number of ballots cast for Steel Workers OrganizingCommittee, Local No. 1279-------------------------------161Total member of ballots cast for neither union-------------- 227Totalnumberofblank ballots------------------------------0Totalnumberofvoid ballots------------------------------2Totalnumberofchallenged ballots-------------------------0On March 2, 1938, Local 1279 filed with the Regional Directorobjections to the Intermediate Report, contending the Company hadengaged in unfair labor practices regarding the conduct of the elec-tion, and that bridgemen, clerical employees, supervisory employees,and watchmen, classes of employees expressly excluded by the Boardfrom the appropriate unit, had participated in the election.TheRegional Director certified that the secret ballot was fairly and im-partially conducted, that the ballots cast were duly and fairly countedunder his supervision, and that statements to such effect from thetellers had been filed with him.He informed the Board that hehad at various times communicated with Local 1279 regarding itsobjections, but reported that, although afforded ample opportunityto do so, Local 1279 had failed to submit any evidence in support ofsuch objections.In view of all the facts, the Regional Directorrecommended that the objections be overruled.We have considered 432NATIONAL LABOR RELATIONS; LOARDthe objections to the Intermediate Report, together with the reportof the Regional Director thereon, and find that they do not-warrantsetting aside the election.The objections to the Intermediate Reportare hereby overruled.The results of the election show that no collective bargaining rep-resentatives have been selected by a majority of the employees withinthe appropriate unit.The petition for investigation and certifica-tion of representatives of employees of the Company will thereforebe dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBYORDEREDthat the petition for investigation and certifi-cation of representatives of employees of R. C. Mahon Company,Detroit,Michigan, filed. by SteelWorkers Organizing Committee,Local No. 1279, be, and it hereby is, dismissed.